Case 16-70077-JAD          Doc 25    Filed 09/19/19 Entered 09/19/19 16:24:27             Desc Main
                                     Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:        WILLIAM MATTHEW RHODES and               :    Bankruptcy Case No. 16-70077-JAD
              SHANNON VIRGINIA RHODES,                 :
                                                       :
                                     Debtors           :    CHAPTER 13
                                                       :
WILLIAM MATTHEW RHODES and                             :    Doc. No. ________
SHANNON VIRGINIA RHODES,                               :
                          Movants                      :
           vs.                                         :
RONDA J. WINNECOUR, Trustee,                           :    Hearing Date/Time:
                           Respondent                  :

                         NOTICE OF PROPOSED MODIFICATION TO
                        CONFIRMED PLAN DATED FEBRUARY 8, 2016


         1. Pursuant to 11 U.S.C. § 1329, the Debtors are filing simultaneously herewith Amended
Chapter 13 Plan Dated September 19, 2019, which is annexed hereto as Exhibit A (“Amended
Chapter 13 Plan”).       Pursuant to the Amended Chapter 13 Plan, the Debtors seek to modify their
Chapter 13 Plan Dated February 8, 2016, in the following particulars:

                  At the time of filing their Plan, the Debtors had two (2) secured debts
         consisting of their mortgage and a truck loan. Debtors had zero (0) unsecured debt.
         However, Debtors had fallen into arrearages on their mortgage, thereby causing the
         filing of this Chapter 13 action.
                 Since that time, the truck loan as well as the attorney fees have been paid in
         full. Therefore, Debtors are requesting that their the monthly payment be reduced to
         ONE THOUSAND SIX HUNDRED SIXTY DOLLARS AND SEVENTY-SEVEN
         CENTS ($1,660.77), calculated as follows:
                 LSF9 Master Participation Trust
                   (Mortgage on Debtors’ residence)                879.62
                 LSF9 Master Participation Trust
                   (Payment of Mortgage Arrearages)               702.07
                 Chapter 13 Trustee Fee                            79.08
                 Total                                         $1,660.77

         2.    The proposed modification to the confirmed Plan will not impact the treatment of any
Case 16-70077-JAD          Doc 25    Filed 09/19/19 Entered 09/19/19 16:24:27           Desc Main
                                     Document     Page 2 of 2



claims as the payments to the remaining creditors will remain the same as in the Confirmed Plan
dated February 8, 2016.

         3.     The Debtors submit that the requested modification is being proposed in good faith,
and not for any means prohibited by applicable law.     The Debtors further submit that the proposed
modification complies with 11 U.S.C. §§ 1322(a), 1322(b), 1325(a) and 1329 and, except as set
forth above, there are no other modifications sought by way of this Amended Chapter 13 Plan.


         WHEREFORE, the Debtors respectfully request that the Court enter an Order confirming
this Amended Chapter 13 Plan Dated September 19, 2019, and for such other relief that the
Court deems equitable and just.

         RESPECTFULLY SUBMITTED, this 19th day of September, 2019.

                                               Respectfully submitted,

                                               Forr, Stokan, Huff, Kormanski & Naugle


                                                      /s/James R. Huff, II
                                               By:
                                                      James R. Huff, II, Esquire
                                                      Attorney for Debtors
                                                      1701 Fifth Avenue
                                                      Altoona, PA 16602
                                                      (814) 946-4316
Dated:        September 19, 2019                      State I.D. No. 33270
